 Exhibit 10.1

 

 

STOCK PURCHASE AGREEMENT

 

Dated as of February 15, 2018

 

By and Among

 

INSPIRED BUILDERS, INC.

 

(THE “COMPANY”)

 

AND

 

JLL CAPITAL MANAGEMENT, LLC

 

(THE “SELLER”)

 

AND

 

SANTA ALBA, LLC

 

(THE “PURCHASER”)

 

 



 1 

 

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT, (this “Agreement”) is made on this 15th day of
February, 2018, by and among JJL Capital Management, LLC, a Florida limited
liability company (the “Seller”), Santa Alba, LLC, a California limited
liability company, or such designee (the “Purchaser), and Inspired Builders, a
Nevada corporation, (“Inspired Builders” or the “Company”). The Seller, the
Purchaser and the Company, may be referred to herein each individually as a
“Party” and collectively, as the “Parties”.

 

WITNESSETH:

 

WHEREAS, the Seller are the record owners of 95,643,929 (the “Shares”),
representing 94.58% of the Company’s common stock, par value $0.001 per share
(the “Common Stock”) as of the date hereof; and

 

WHEREAS, pursuant to the terms and conditions of this Agreement, Seller desires
to sell to the Purchaser and the Purchaser desires to purchase from the Seller
the Shares (the “Acquisition”), for an aggregate purchase price of $300,000
(THREE HUNDRED THOUSAND US DOLLARS) (the “Purchase Price”).

 

NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:

 

ARTICLE I

SALE OF SECURITIES

 

1.01 Purchase and Sale. Subject to and upon the terms and conditions of this
Agreement, on the Closing Date (defined below), the Seller shall sell, assign,
transfer, convey, and deliver to Purchaser, and Purchaser shall purchase from
the Seller, the Shares. The Purchaser shall pay the Purchase Price via wire
transfer to the following escrow account (the “Escrow Account”). The Purchase
Price shall be released to the Seller pursuant to the terms of the escrow
agreement, attached hereto as Exhibit A, by and among the Parties (the “Escrow
Agreement”).

 

Title of the Account: SOVR Special Act 1

Account #: 012024058

ABA #: 021001088

Swift Code: MRMDUS33

Bank Address: HSBC, 555 Madison Avenue, New York, New York 10022

 

1.02 Purchase Price. Subject to and upon the terms and conditions of this
Agreement, on the Closing Date, the Purchaser shall pay to the Seller, in full
payment for the Shares and in reliance upon the representations and warranties
made herein by the Seller, the Purchase Price to the Seller.

 

1.03   Closing.

 

(a) The sale and delivery of the Shares to the Purchaser, the payment of the
Purchase Price to the Seller, and the consummation of the other respective
obligations of the parties hereto contemplated by this Agreement will take place
at 1:00 PM on February 15, 2018 (the “Closing Date”) at the office of the
Seller, or such time and location mutually acceptable to the Parties. (the
“Closing”).

 



 2 

 

 

(b) At the Closing:

 

(i) The Seller shall deliver to the Purchaser a certificate (or certificates)
for the Shares or a statement in book entry form evidencing the Shares, along
with a fully executed stock power duly endorsed in form for transfer to the
Purchaser.

 

(ii) The Purchaser shall release the Purchase Price, deducting such amount equal
to the Outstanding Debts (as defined below), from the Escrow Account to such
beneficiaries identified on the disbursement schedule set forth on Exhibit B.

 

(c) At and at any time after the Closing, the Parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.

 

(d) All representations, covenants and warranties of the Purchaser and Seller
contained in this Agreement shall be true and correct on and as of the Closing
Date with the same effect as though the same had been made on and as of such
date.

 

1.04 Clearance of Debts and Liabilities. As a material condition to the
execution of the Agreement by the Purchaser, except for those debts and
liabilities identified on Exhibit C attached hereto (the “Outstanding Debts”),
the Seller agrees to pay off any and all debts and liabilities of the Company
prior to the Closing. Seller agrees to leave such amount equal to the
Outstanding Debts in the Escrow Account for up to six months following the date
hereof (the “Six-month Period”) in benefit of the Purchaser. The Purchaser may
use such fund to pay off any of the Outstanding Debts upon written confirmation
by the Seller after the Closing and prior to the expiration of the Six-month
Period. Purchaser shall release all remaining balance in the Escrow Account to
the Seller and Seller shall forever personally indemnify the Purchaser against
the Outstanding Debts starting on the day after the expiration of the Six-month
Period. THIS SECTION SHALL FOREVER SURIVE THE CLOSING.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLER AND COMPANY

 

Seller and the Company represent and warrant to the Purchaser, severally but not
jointly, the following:

 

2.01 Organization. The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada and has the
requisite corporate power and authority to own its properties and assets and
carry on its business as now being conducted. The Company is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary. All actions taken by the incorporators,
directors and/or shareholders of the Company have been valid and in accordance
with the laws of the State of Nevada.

 

2.02 OTC Markets Listing. The Common Stock is included for quotation on the OTC
Pink Current, under the symbol “ISRB”.

 



 3 

 

 

2.03 Authorization; Enforcement; Validity.

 

(a) The Company has the requisite corporate power and authority to enter into
and perform its obligations under this Agreement and each of the other
agreements to be entered into by the Parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”). The execution and delivery of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby, has been duly authorized by the Company’s Board of Directors
and no further consent or authorization is required by the Company, its Board of
Directors or its shareholders. This Agreement and the other Transaction
Documents have been duly executed and delivered by the Company and constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms.

 

(b) Seller have all requisite power, authority and legal capacity to execute and
deliver this Agreement and all other Transaction Documents to which Seller are a
party and to perform the transactions contemplated hereby and thereby. This
Agreement has been duly executed and delivered by Seller and constitutes a valid
and binding obligation of the Seller, enforceable against Seller in accordance
with its terms. At Closing, all other Transaction Documents to be executed and
delivered by Seller shall have been duly executed and delivered by Seller. All
other Transaction Documents executed and delivered by Seller shall constitute
valid and binding obligations of Seller, enforceable against Seller in
accordance with their terms.

 

2.04 Capitalization. The Company is authorized to issue an aggregate number of
two hundred fifty million (250,000,000) shares of Common Stock. At the present
time, 101,125,000 shares of Common Stock are issued and outstanding. All
outstanding shares of Common Stock have been duly authorized and validly issued
and are fully paid and non-assessable. Seller is the lawful record and
beneficial owner of the Shares. All outstanding shares of Common Stock,
including the Shares, are free of liens, debts, encumbrances, security
interests, pledges, charges, clouds on title, options, restrictions and legal or
equitable rights of any persons including, but not limited to, rights of first
refusal, pre-emptive and/or similar rights (collectively, “Encumbrances”). The
Company is authorized to issue five million (5,000,000) shares of preferred
stock, $0.001 par value (the “Preferred Stock”), none of which has been issued
or is outstanding. There are no outstanding subscriptions, options, rights,
warrants, convertible securities, or other agreements or commitments obligating
the Seller and/or Company to issue or to transfer any shares of its capital
stock and other than those relating to the Acquisition does Seller have any such
obligation with respect to their Shares. None of the outstanding shares of
Common Stock are subject to any stock restriction agreements and/or rights of
first refusal, pre-emptive or similar rights. All of the issued and outstanding
capital stock of the Company have been issued in compliance with all applicable
law, including, but not limited to, all state securities Laws. There are
nineteen (19) shareholders of record of the company. All of such shareholders
have valid title to such shares and acquired their shares in compliance with all
applicable laws, including, but not limited to, all state securities Laws.
Seller have delivered to Purchaser a true and correct list of shareholders as of
the Closing Date certified by the Company’s transfer agent listing the name,
address and amount of shares of Common Stock owned by each shareholder. There
are no options, warrants, rights, convertible or exchangeable securities,
“phantom” stock rights, stock appreciation rights, stock-based performance
units, commitments, contracts, arrangements or undertakings of any kind which
are outstanding or to which the Company is a party or by which it is bound (x)
obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity interests
in, or any security convertible or exercisable for or exchangeable into any
capital stock of or other equity interest in, the Company, (y) obligating the
Company to issue, grant, extend or enter into any such option, warrant, call,
right, security, commitment, contract, arrangement or undertaking or (z) that
give any person the right to receive any economic benefit or right similar to or
derived from the economic benefits and rights occurring to holders of the
capital stock of the Company.

 

2.05 Subsidiaries. The Company does not currently own or control, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association, or other business entity. The
Company is not a participant in any joint venture, partnership or similar
arrangement.

 



 4 

 

 

2.06 SEC Documents; Financial Statements. The Company is required under Section
15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
and has (including within any additional time periods provided by Rule 12b-25
under the Exchange Act) filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Exchange Act (all of the foregoing filed prior to
the Closing Date, all exhibits included therein and financial statements, notes
and schedules thereto and documents incorporated by reference therein, all
amendments thereto and all schedules and exhibits thereto and to any such
amendments being hereinafter referred to as the “SEC Documents”). Except as
corrected by subsequent amendments thereto, as of their respective filing dates,
the SEC Documents (and the Registration Statement (as defined below), the
Amended Registration Statement (as defined below), and each prospectus forming a
part thereof), complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents (and the Securities Act of 1933, as amended (the
“Securities Act”) and the rules and regulations promulgated thereunder as to the
Registration Statement (and the prospectus forming a part thereof) and the
Amended Registration Statement (and the prospectus forming a part thereof). As
of their respective filing dates, none of the SEC Documents, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. As of
their respective filing dates, the financial statements of the Company included
in the SEC Documents, (collectively, the “Financial Statements”) complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. The Financial
Statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

2.07 Indebtedness. Except as disclosed in the SEC Documents and those set forth
in Exhibit C, the Company has no liabilities, obligations and/or indebtedness of
any nature (absolute, accrued, direct, indirect, contingent or otherwise) that
were to be disclosed in the SEC Documents or to the Purchaser. The Company is
not a guarantor or indemnitor of any indebtedness of any other person, firm, or
corporation. The Seller and its control person jointly and severally indemnify
the Purchaser and the Company any and all such undisclosed indebtedness to until
such times as the relevant Statute of Limitations has expired on the collection
of each of such debts.

 

2.08 Litigation. Neither Seller nor the Company is a party to any direct and/or
indirect litigation, arbitration and/or other proceedings and neither Seller nor
the Company is aware of any pending, threatened or asserted claims, lawsuits or
contingencies involving the Company, the Seller and/or the Shares. To the best
of knowledge of the Seller and the Company, there is no dispute of any kind
between the Company and any third party. As of the Closing Date, the Company
will be free from any and all liabilities, liens, claims and/or commitments. The
Company is not a party to any suit, action, arbitration, or legal administrative
or other proceeding, or pending governmental investigation. To the best
knowledge of the Seller, there is no basis for any action or proceeding and no
such action or proceeding is threatened against the Company. The Company is not
a party to or in default with respect to any order, writ, injunction, or decree
of any federal, state, local, or foreign court, department, agency, or
instrumentality.

 

2.09 Taxes/Tax Returns. (a) All Tax Returns, as hereinafter defined, required to
be filed by the Company have been or will be prepared in good faith and filed
with the appropriate governmental entity.

 

(b) All “Taxes”, as hereinafter defined, that are required to be paid have been
or will be fully paid.

 



 5 

 

 

(c) The Company has not waived any statute of limitations with respect to
federal and state income Taxes or agreed to any extension of time with respect
to federal income or state Tax assessment or deficiency.

 

(d) As of the date hereof, there are not pending or, to the knowledge of the
Company, threatened any audits, examinations, investigations or other
proceedings in respect of matters of Tax that (i) were raised by any taxing
authority in a written communication to the Company or any thereof; and (ii)
would, if determined adversely to the Company, individually or in the aggregate,
reasonably be expected to have a material adverse effect.

 

2.10 No Conflicts. The execution and delivery of this Agreement and the other
Transaction Documents by the Seller and the Company and the performance by the
Seller and the Company of their respective obligations hereunder and thereunder
will not cause, constitute, or conflict with or result in (a) any breach or
violation or any of the provisions of or constitute a default under any license,
indenture, mortgage, charter, instrument, articles of incorporation, bylaw, or
other agreement or instrument to which the Company, the officers, directors
and/or Seller are a party, or by which any other such persons may be bound, nor
will any consents or authorizations of any party be required, (b) an event that
would cause the Company (and/or assigns) or any Seller to be liable to any
party, or (c) an event that would result in the creation or imposition of any
lien, charge, or encumbrance on any asset of the Company or upon the Shares.

 

2.11 Compliance with Laws. Seller and the Company have complied in all material
respects, with, and is not in violation of any, federal, state, or local
statute, law, and/or regulation pertaining. Seller and the Company have complied
with all federal and state securities laws in connection with the offer, sale
and distribution of its securities.

 

2.12 Closing Documents. All minutes, consents or other documents pertaining to
the Company to be delivered at the Closing shall be valid and in accordance with
the laws of Nevada.

 

2.13 Title. The Seller has good, clean and marketable title to all of the
Shares. The Shares are free and clear of and from all Encumbrances, except for
restrictions on transfer imposed by federal and state securities laws. None of
the Shares are or will be subject to any voting trust or agreement nor subject
to any rights of first refusal, pre-emptive or similar rights. No person holds
or has the right to receive any proxy or similar instrument with respect to any
of the Shares. Seller is not a party to any agreement which offers or grants to
any person the right to purchase or acquire any of the Shares. There is no
applicable local, state or federal law, rule, regulation, or decree which would,
as a result of the purchase of the Shares by Purchaser, impair, restrict or
delay voting rights with respect to the Shares.

 

2.14 No Rights. Seller acknowledges and understands that as of the date of this
Agreement and following the sale of the Seller’ Shares to Purchaser, Seller will
have no rights to, directly or indirectly beneficially own, have the right to
acquire, authorize the sale of, vote, receive dividends, or have any claims or
any rights, including voting rights, relating to such Shares.

 

2.15 Future Appreciation. Seller acknowledges and understands that as a result
of the sale of the Seller’s Shares, Seller will be foregoing any opportunity
Seller may have to realize appreciation in the value of the Company and/or the
Shares.

 

2.16 Representations. All representations and warranties shall be true as of the
Closing Date.

 



 6 

 

 

2.17 Contract and Leases; Liabilities; Properties; Employees. The Company,
except those set forth in the SEC Documents: (i) has no assets; (ii) conducts no
business; (iii) is not a party to any contract, agreement or lease; (iv) has no
liabilities (absolute, accrued, contingent or otherwise); (v) owns no property
(real, personal or otherwise); (vi) has no employees, other than the Seller;
and/or (vii) has no directors, other than the Seller.

 

2.18 Brokers. There is no broker, finder or investment banker or other Person
entitled to any brokerage, finder’s, investment banking or other similar fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Company or Purchaser.

 

2.19 No Other Agreements to Sell. Company has no obligation, absolute or
contingent, legally binding or otherwise to any other ‘Person’, as hereinafter
defined, to sell any portion of its assets, to sell any portion of its capital
stock or other ownership interests or to affect any merger, consolidation or
other reorganization of itself or to enter into any agreement with respect
thereto.

 

2.20 Absence of Certain Changes or Events. (a) Company has not (i) amended its
Articles of Incorporation or by-laws; (ii) declared or made, or agreed to
declare or make any payment of dividends or distributions of any assets of any
kind whatsoever to stockholders or purchased or redeemed, or agreed to purchase
or redeem, any of its capital stock; (iii) made any change in its method of
management, operation, or accounting; (v) entered into any transactions; (vi)
made any accrual or arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee; (vii) increased the rate of compensation payable or
to become payable by it to any of its officers or directors or any of its
employees; or (viii) made any increase in any profit sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment, or arrangement, made to, for, or with its officers, directors, or
employees;

 

(b)   Company has not (i) granted or agreed to grant any options, warrants, or
other rights for its stocks, bonds, or other corporate securities calling for
the issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred,
or become subject to, any material obligation or liability (absolute or
contingent) except liabilities incurred in the ordinary course of business;
(iii) paid or agreed to pay any material obligation or liability (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent Company’s balance sheet and current liabilities incurred since that date
in the ordinary course of business and professional and other fees and expenses
incurred in connection with the preparation of this Agreement and the
consummation of the transactions contemplated hereby; (iv) sold or transferred,
or agreed to sell or transfer, any of its assets, property, or rights, (v)
issued, delivered, or agreed to issue or deliver any stock, bonds, or other
corporate securities including debentures (whether authorized and unissued or
held as treasury stock), except in connection with this Agreement; and

 

(c) Company has no assets, liabilities or accounts payable of any kind or
nature, actual or contingent, in excess of $50,000 in the aggregate as of the
Closing Date. As a material condition to the execution of the Agreement, all
liabilities or accounts payable shall be paid prior to the Closing in such
manner described in Section 1.04. This provision shall survive the Closing.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

3.01 Acquisition for Investment. The Purchaser is acquiring the Shares solely
for its own account for the purpose of investment and not with a view to or for
sale in connection with distribution. The Purchaser does not have a present
intention to sell the Shares, nor a present arrangement (whether or not legally
binding) or intention to affect any distribution of the Shares to or through any
person or entity. The Purchaser acknowledges that it is able to bear the
financial risks associated with an investment in the Shares and that it has been
given full access to such records of the Company and to the officers of the
Company and received such information as it has deemed necessary or appropriate
to conduct its due diligence investigation and has sufficient knowledge and
experience in investing in companies similar to the Company in terms of the
Company’s stage of development so as to be able to evaluate the risks and merits
of its investment in the Seller.

 



 7 

 

 

3.02 Sophistication. The Purchaser is a sophisticated investor, as described in
Rule 506(b)(2)(ii) promulgated under the Securities Act and has such experience
in business and financial matters that it is capable of evaluating the merits
and risk of an investment in the Company.

 

3.03 Opportunities for Additional Information. The Purchaser acknowledges that
such Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company, and to the
extent deemed necessary in light of such Purchaser’s personal knowledge of the
Company’s affairs, such Purchaser has asked such questions and received answers
to the full satisfaction of such Purchaser, and such Purchaser desires to invest
in the Company.

 

3.04 Rule 144. The Purchaser understands that the Shares may not be offered for
sale, sold, assigned or transferred unless such Shares are registered under the
Securities Act or an exemption from registration is available. The Purchaser
acknowledges that such Purchaser is familiar with Rule 144 of the rules and
regulations of the Commission, as amended, promulgated pursuant to the
Securities Act (“Rule 144”), and that such persons have been advised that Rule
144 permits resale only under certain circumstances. The Purchaser understands
that to the extent that Rule 144 is not available, Purchaser will be unable to
sell any Shares without either registration under the Securities Act or the
existence of another exemption from such registration requirement.

 

3.05 Legends. The Purchaser hereby agrees with the Company that the Shares will
bear the following legend or one that is substantially similar to the following
legend:

 

(a) Securities Act legend for accredited investors. The certificates evidencing
the Shares issued to the Purchaser who is an Accredited Investor, and each
certificate issued in transfer thereof, will bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

 



 8 

 

 

(b) Securities Act Legend - Non-U.S. Persons. The certificates evidencing the
Shares issued to the Purchaser who is not a U.S. Person, and each certificate
issued in transfer thereof, will bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT, AND BASED ON AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO THE COMPANY, THAT THE PROVISIONS OF REGULATION S HAVE
BEEN SATISFIED, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR (3) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH
TRANSFER, FURNISH TO THE COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND
OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER
CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

3.06 Additional Legend; Consent. Additionally, the Shares will bear any legend
required by the “blue sky” laws of any state to the extent such laws are
applicable to the securities represented by the certificate so legended. The
Purchaser consents to the Company making a notation on its records or giving
instructions to any transfer agent of Shares in order to implement the
restrictions on transfer of the Common Shares.

 

ARTICLE IV

CLOSING CONDITIONS; CLOSING DELIVERIES; POST CLOSING COVENANTS

 

4.01 Conditions of Purchaser’s Obligations at Closing. The obligation of
Purchaser to purchase and pay for the Shares at the Closing is subject to the
fulfillment as of the Closing Date of the following conditions, to the
Purchaser’s satisfaction or waiver in its sole and absolute discretion:

 

(a) Representations, Warranties; Obligations. The Seller’s and the Company’s
representations and warranties contained in this Agreement shall be true,
complete and correct at and as of the Closing Date (both immediately prior to
and immediately after giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents) and the Seller and the Company
shall have duly performed and complied with all covenants and obligations
required by this Agreement or the other Transaction Documents to be performed or
complied with by it on or before the Closing Date.

 



 9 

 

 

(b) Absence of Litigation. No action or proceeding shall be pending or ongoing
by or before any court or other governmental or administrative body or agency
(i) seeking to restrain, enjoin, prohibit or invalidate any of the transactions
contemplated by this Agreement and the other Transaction Documents, (ii) to
deregister the Common Stock, (iii) to make the Common Stock not DTC eligible, or
(iv) to remove the Common Stock from the OTC Pink.

 

(c) No Changes. No change has occurred since the filing of the Company’s last
Annual Report on Form 10-K or Quarterly Report on Form 10-Q with the SEC that
the Purchaser believes could affect the Company.

 

(d) Certain SEC Filings. The Company shall have filed with the SEC through and
including the Closing Date, all periodic reports required to be filed by it
under SEC rules and regulations including, but not limited to (i) all Current
Reports on Form 8-K, and (ii) all Quarterly Reports on Form 10-Q.

 

(e) Seller’s and the Company’s Closing Deliveries. The Seller and the Company
shall have delivered to Purchaser all of the following documents and
instruments:

 

(i) this Agreement and the other Transaction Documents to which the Seller and
the Company are a party, duly executed by Seller and the Company;

 

(ii) stock certificate or certificates representing the Shares or in book entry
format evidencing the Shares, along with stock powers with signature guarantee
acceptable to the Company’s transfer agent, representing the Shares, endorsed in
favor of the name or names as designated by Purchaser or left blank, as may be
requested by the Purchaser;

 

(iii) executed resignation letter from Scott Silverman from all positions with
the Company, effective as of the Closing Date;

 

(iv) executed resignation letter from the Company’s sole director, Scott
Silverman, effective as of the Closing Date;

 

(v) executed resolution of the Company’s board of directors appointing Kai Ming
Zhao as President, Chief Executive Officer and Secretary of the Company
effective as of the Closing Date;

 

(vi) executed resolution of the Company’s board of directors appointing Kai Ming
Zhao as Chief Financial Officer and Treasurer of the Company effective as of the
Closing Date;

 

(vii) executed resolution of the Company’s majority shareholders appointing Kai
Ming Zhao as director of the Company effective as of the Closing Date;

 

(viii) all of the original business and corporate records of the Company,
including, but not limited to, correspondence (including correspondence with
FINRA, the SEC, State securities regulators, blue sky filings and all other
regulatory and governmental entities) files, bank statements, the Certificate of
Incorporation, any Certificate of Amendment and the By- Laws (which have not
been amended) of the Company, checkbooks, savings account books, minutes of
shareholder and directors meetings or written consents, financial statements,
shareholder listings, stock transfer records, agreements and contracts that
exist and such other documents as the Purchaser shall reasonably request;

 



 10 

 

 

(ix) correspondence relating to listing of the Company’s Common Stock on the OTC
Pink Current;

 

(x) all correspondence and documents with and between the Company and its
auditors;

 

(xi) certificate of Good Standing from the Secretary of State of Nevada dated
within five (5) business days of the Closing Date;

 

(xii) current certified shareholder list from the Company’s transfer agent;

 

(xiii) the Company’s EDGAR filing codes;

 

(xiv) the Company’s EIN number;

 

(xv) all other books and records of the Company, including bank statements, bank
records and DTC Reports; and

 

such other documents of the Company as may be reasonably required by Purchaser
which shall not cause the Seller unreasonable hardship;

 

4.02 Conditions of Seller’ and the Company’s Obligations at Closing. The
obligation of the Seller and the Company to complete the Acquisition and sell
the Shares to the Purchaser is subject to the fulfillment as of the Closing Date
of the following conditions, to Seller’s satisfaction or waiver in their sole
and absolute discretion:

 

(a) Representations, Warranties; Obligations. Each of the Purchaser’s
representations and warranties contained in this Agreement shall be true,
complete and correct at and as of the Closing Date (both immediately prior to
and immediately after giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents) and the Purchaser shall have duly
performed and complied with all covenants and obligations required by this
Agreement or the other Transaction Documents to be performed or complied with by
it on or before the Closing Date.

 

(b) Absence of Litigation. No action or proceeding shall be pending or ongoing
by or before any court or other governmental or administrative body or agency
seeking to restrain, enjoin, prohibit or invalidate any of the transactions
contemplated by this Agreement and the other Transaction Documents.

 

(c) Purchaser’ Closing Deliveries. Purchaser shall have delivered to Seller all
of the following documents and instruments:

 

(d) this Agreement and the other Transaction Documents to which the Purchaser
are a party, duly executed by the Purchaser; and

 

(e) Payment equal to the Purchase Price, deducing such amount equal to the
Outstanding Debts.

 



 11 

 

 

4.03 Post-Closing Covenants.

 

(a) Filings with Government Agencies. No later than the last day required by SEC
rules and regulations from the Closing Date, the Purchaser shall file the
Current Report on Form 8-K with the SEC, disclosing the Acquisition, the change
of control of the Company and such other items required to be disclosed pursuant
to SEC rules and regulations.

 

(b) Filing of Periodic Reports. Seller shall provide assistance to the Purchaser
without compensation for any such documents or financial statements in
connection with all quarterly reports, annual reports and such amendments
required by the SEC until the filing of Company’s Annual Report on Form 10-K for
the fiscal year ended September 30, 2018.

 

(c) Filing of Tax Return. Seller shall provide assistance to the Purchaser
without compensation to prepare such tax returns and any amendment that may be
required for fiscal years including and prior to September 30, 2017.

 

(d) Section 4.03 shall survive the Closing.

 

ARTICLE V

REMEDIES

 

5.01 Termination. In addition to any other remedies, the Purchaser may terminate
this Agreement, if at the Closing, the Seller have failed to comply with all
material terms of this Agreement, including but not limited to, all conditions
to Closing as set forth in Section 4.01 hereof, has failed to supply any
documents required by this Agreement unless they do not exist, or has failed to
disclose any material facts which could have a material adverse effect on the
Company, or on Purchaser’s acquiring good title to the Shares, or on any part of
this transaction. The Seller may terminate this Agreement, if at the Closing,
the Purchaser have failed to comply with all material terms of this Agreement,
including but not limited to, all conditions to Closing as set forth in Section
4.02 hereof, have failed to supply any documents required by this Agreement
unless they do not exist.

 

5.02 Indemnification. From and after the Closing, the Parties, jointly and
severally, agree to indemnify the other against all actual losses, damages and
expenses including, but not limited to, legal fees and expenses caused by (i)
any material breach of this Agreement by them or any material misrepresentation
contained herein including any representation and/or warranty, or (ii) any
misstatement of a material fact or omission to state a material fact required to
be stated herein or necessary to make the statements herein not misleading.

 

5.03 Indemnification Non-Exclusive The foregoing indemnification provision is in
addition to, and not derogation of any statutory, equitable or common law remedy
any party may have for breach of representation, warranty, covenant or
agreement.

 

ARTICLE VI

CONDUCT PENDING CLOSING

 

6.01 Operations of Company.

 

(a) Company covenants for itself that, after the date hereof and prior to the
Closing (unless Seller shall otherwise approve in writing or required by
applicable law)

 

Company shall not:

 

(i) (A) amend its certificate of incorporation or by-laws, or adopt any
stockholders’ rights plan or enter into any agreement with any of its
stockholders in their capacity as such, (B) split, combine, subdivide or
reclassify its outstanding shares of its capital, (C) declare, set aside, make
or pay any dividend or distribution payable in cash, stock or property in
respect of any of its capital stock, or, (D) repurchase, redeem or otherwise
acquire to purchase, redeem or otherwise acquire, any shares of its capital
stock;

 



 12 

 

 

(ii) take or fail to take any action that would (A) cause any of its
representations and warranties herein to become inaccurate or misleading in any
material respect;

 

(iii) issue, deliver, sell or encumber shares of any class of its capital stock
or any securities convertible into, or any rights, warrants or options to
acquire, any such shares;

 

(iv) acquire or make any investment in any business or other Person, whether by
merger, consolidation, purchase of property or assets or otherwise; and/or,

 

(v)   enter into any commitments or agreements to do any business or other
Person, whether by merger, consolidation, purchase of property or assets or
otherwise;

 

ARTICLE VII
MISCELLANEOUS

 

7.01 Captions and Headings. The article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit, or add to the meaning of any provision of this Agreement.

 

7.02 Amendments. This Agreement and any provision hereof, may be waived,
changed, modified, or discharged, only by an agreement in writing signed by the
Party against whom enforcement of any waiver, change, modification, or discharge
is sought.

 

7.03 Non Waiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition, or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver with respect to any other or subsequent breach.

 

7.04 Expenses. Whether or not this Agreement is consummated, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby, shall be paid by the Party incurring such expenses.

 

7.05 Review of Information. Subject to applicable laws relating to the exchange
of information, each Party shall have the right to review in advance, and to the
extent practicable, each will consult with the other about all information
relating to that appears in any filing made with, or written materials submitted
to, any third party and/or any Governmental Entity in connection with this
Agreement. In exercising the foregoing right, each of the Parties shall act
reasonably and as promptly as practicable.

 

7.06 Entire Agreement. This Agreement, including any and all attachments hereto,
if any, contain the entire Agreement and understanding between the parties
hereto, and supersede all prior agreements and understandings.

 



 13 

 

 

7.07 Partial Invalidity. In the event that any condition, covenant, or other
provision of this Agreement is held to be invalid or void by any court of
competent jurisdiction, it shall be deemed severable from the remainder of this
Agreement and shall in no way affect any other condition, covenant or other
provision of the Agreement. If such condition, covenant, or other provision is
held to be invalid due to its scope or breadth, it is agreed that it shall be
deemed to remain valid to the extent permitted by law.

 

7.08 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures will
be acceptable to all parties.

 

7.09 Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of service if served personally on the party to whom notice is to be
given, or on the third day after mailing if mailed to the party to whom notice
is to be given, by first class mail, registered or certified, postage prepaid,
or on the second day if faxed, and properly addressed or faxed as follows:

 

If to the Purchaser:

 

Santa Alba, LLC

181 Second Avenue, Suite 688

San Mateo, CA 94401

Attn: Kai Ming Zhao

 

If to the Seller:

 

JJL Capital Management, LLC

8950 SW 74th Ct

Suite 2201-A44

Miami, FL 33156

Attn: Scott Silverman

 

If to the Company:

 

Inspired Builders, Inc.

8950 SW 74th Ct

Suite 2201-A44

Miami, FL 33156

Attn: Scott Silverman

 

7.10 Binding Effect. This Agreement shall inure to and be binding upon the
heirs, executors, personal representatives, successors and assigns of each of
the Parties to this Agreement

 

7.11 Effect of Closing. All representations, warranties, covenants, and
agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the Closing and shall survive the Closing of this Agreement for a
period of one year.

 



 14 

 

 

7.12 Mutual Cooperation. The Parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.

 

7.13 Governing Law. This Agreement shall be governed by and construed solely and
exclusively in accordance with the internal laws of the State of Nevada without
regard to the conflicts of laws principles thereof. The parties hereto hereby
expressly and irrevocably agree that any suit or proceeding arising directly
and/or indirectly pursuant to or under this Agreement shall be brought solely in
a federal or state court located in the State of New York. By its execution
hereof, the parties hereby covenant and irrevocably submit to the in personam
jurisdiction of the federal and state courts located in the State of New York
and agree that any process in any such action may be served upon any of them
personally, or by certified mail or registered mail upon them or their agent,
return receipt requested, with the same full force and effect as if personally
served upon them in New York, New York. The parties hereto expressly and
irrevocably waive any claim that any such jurisdiction is not a convenient forum
for any such suit or proceeding and any defense or lack of in personam
jurisdiction with respect thereto. In the event of any such action or
proceeding, the party prevailing therein shall be entitled to payment from the
other party hereto of all of its reasonable counsel fees and disbursements.

 

7.14 Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this agreement or the assignment, or the other
transaction documents is likely to involve complicated and difficult issues and,
therefore, each such party irrevocably and unconditionally waives any right it
may have to a trial by jury in respect of any legal action arising out of or
relating to this agreement, the assignment, or the other transaction documents
or the transactions contemplated hereby or thereby. Each party to this agreement
certifies and acknowledges that (a) no representative of any other party has
represented, expressly or otherwise, that such other party would not seek to
enforce the foregoing waiver in the event of a legal action, (b) such party has
considered the implications of this waiver, (c) such party makes this waiver
voluntarily, and (d) such party has been induced to enter into this agreement
by, among other things, the mutual waivers and certifications in this section
7.14.

 

[Signature Page to Follow]



 



 15 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the date first written above.

 



  SELLER:       JJL Capital Management, LLC         By: /s/ Scott Silverman  
Name: Scott Silverman   Title: Managing Member         THE COMPANY:      
Inspired Builders, Inc.         By: /s/ Scott Silverman   Name: Scott Silverman
  Title: President         PURCHASER:       Santa Alba, LLC         By: /s/ Kai
Ming Zhao   Name: Kai Ming Zhao   Title: Managing Member

 

 

 

 

Exhibit A

 

Escrow Agreement

 

 

 

 

(As attached)

 



 

 



A-1

 

 

Exhibit B

 

Disbursement Schedule

 

 

 

 

(As attached)

 

 

 

B-1

 

 

Exhibit C

 

Outstanding Liabilities

 

 

 

 

(As attached)

 

 

C-1



 

